Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-2235 & 3D21-2236
                  Lower Tribunal Nos. 19-1719, 19-2235
                           ________________


                         Maria Victoria Castro,
                                  Appellant,

                                     vs.

                          Luz Marina Castro,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Ellis Law Group, P.L., and Jordan R. Hammer (Boca Raton), for
appellant.

      Golden Glasko & Associates, P.A., and William H. Glasko, for
appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
       Affirmed. Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing

parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary

judgment.”) see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986) (“[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material

fact.”).




                                       2